Per Curiam : The sole point made upon the rehearing of this case is, that this cause was once before us on a former appeal, (Quayle v. Guild, 83 Ill. 553,) and that the finding of the court then that the complainant was entitled to an account, and the order remanding the cause for a reference to the master in chancery, to take and state an account between the parties, amounted to an adjudication of this court against the defence of the Statute of Limitations, and precluded it from being afterward insisted on in the lower court. In the decree from Avhich the former appeal was taken, the circuit court found that there had been an accounting between the parties, and ordered the payment to the complainant of the sum which had been found due to him on such accounting. It was insisted in the argument of appellants’ counsel on that appeal, among other things, that the Statute of Limitations was a bar to the suit. We merely found then, that there was nothing in the record to Avarrant the finding of the loAver court that there had been an accounting between the parties, and said: “That complainant is entitled to an account, as prayed for in his bill, is apparent on examination of the testimony. Having ascertained that fact, the court ought to have referred the cause to a master in chancery, to take and state an account between the parties. * * * According to the practice so often declared by this court, where accounts involve large sums of money, and the testimony as to the rights of the parties is conflicting and unsatisfactory, the cause must be referred to a master to render a concise and accurate statement of the accounts, so that the same may be readily comprehended, and any objection taken passed upon understandiugly. Because that was not done in this case the decree will be reversed and the cause remanded.” This is substantially all that was then decided. There was no decision of the case on the merits on the for- " mer appeal. It was not necessary to consider, nor did the court consider the effect of the Statute of Limitations. The court, by passing in silence appellants’ assignment of error relating to the Statute of Limitations, simply reserved the consideration thereof for some subsequent and proper stage of the cause. The order to account was but an interlocutory order, and only determined the liability to account. Spear, Carlton & Co. v. Newell, 2 Paine C. C. 267. Notwithstanding a reference to a master to take an account, and a report by him, finding a certain sum due from the defendant, the court may upon final hearing dismiss the bill. Fourniquet v. Perkins, 16 How. 83; and see Smith v. Estes, 2 Haywood, 338; Smith v. Mallett, id. 381; Price v. Nesbit, 1 Hill Ch. (S. C.) 445. Where the suit is for an account, all the evidence necessary to be read at the hearing is that which proves the defendant to be an accounting party, and then the decree to account follows of course; and any evidence as to the particular items of an account, however useful they may be in a subsequent stage of the cause, would be irrelevant at the original hearing. 2 Dan. Ch. Pr. (Perkins’ ed.) 854. The Statute of Limitations was set up here in the answer. When so set up, defendant can not have that part of his answer constituting a distinct and substantive bar disposed of before the cause is ready for hearing on all the pleadings and proofs. McLin v. McNamara, 1 Dev. & Batt. 408. Hence, the only proper time for passing upon the defence of the statute was not until after the account had been taken, and at the final hearing. There could not have been made a proper application of the Statute of Limitations to the case until there had been a statement of the details of the account. Upon the taking of the account before the master, after the cause had been remanded, the defendants insisted upon, before him, the defence of the Statute of Limitations, which was overruled by the master, and an exception taken by defendants. We are of opinion that appellants are not estopped from relying upon the defence of the Statute of Limitations by reason of any action of this court upon the former appeal, and seeing no cause to change our previous decision upon the present appeal, we must adhere to our former opinion herein. Mr. Justice Scott : I do not concur in this decision.